 ROCK-TENN COMPANYRock-Tenn Company and Amalgamated Clothing &Textile Workers Union, AFL-CIO-CLC. Case 15CA-6610September 27, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENEI.LOAND MURPHYOn May 23, 1978, Administrative Law Judge Da-vid S. Davidson issued the attached Decision in thisproceeding. Thereafter. Respondent filed exceptionsand a supporting brief, the Charging Party filed cross-exceptions and a supporting brief, and the GeneralCounsel filed a brief in support of the AdministrativeLaw Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions, cross-ex-ceptions, and briefs and has decided to affirm the rul-ings, findings,' and conclusions of the AdministrativeLaw Judge, as modified herein, and to adopt his rec-ommended Order.The Administrative Law Judge found that em-ployee Herman Mitchell's checkoff revocation hadnot been unlawfully solicited by Respondent's plantsuperintendent, Clyde Love. In reaching this conclu-sion, the Administrative Law Judge relied on the factthat Mitchell initiated the particular conversationwith Love which resulted in Mitchell signing a check-off revocation. The Administrative Law Judge furtherfound that Love spoke to Mitchell about checkoff re-vocation only in response to Mitchell's inquiries. TheCharging Party excepts to the Administrative LawJudge's failure to find that Mitchell's checkoff revoca-tion was unlawfully solicited, arguing that the factthat Mitchell initiated his conversation with Loveshould not be determinative. The Charging Party as-serts that Love went well beyond responding toMitchell's questions, to the extent of actually engag-ing in active solicitation of Mitchell's checkoff revoca-tion. Furthermore, maintains the Charging Party,Mitchell's initial request for information regardingcheckoff revocation was a direct result of Respon-dent's concerted campaign to solicit checkoff revoca-i Respondent and the Charging Part) have excepted to certain credibilityfindings made by the Administrative l.aw Judge It is the Board's establishedpolicy not to overrule an Administrative Law Judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard Dry WallProducts, Inc. 91 NLRB 544 (1950). enfd 188 F.2d 362 (C.A. 3. 1951) Wehave carefully examined the record and find no basis for reversing his find-ings.tions from its employees. We agree with the ChargingParty's contention that Love unlawfully solicitedMitchell's checkoff revocation and. accordingly, wefind that in so doing Respondent violated Section8(a)(1) of the Act.The evidence2shows that some time during the lateafternoon of August 25, 1977, Mitchell approachedLove and asked about the rumors that all the employ-ees were getting out of the Union. Love respondedthat several employees had already gotten out andthat one or two still remained in. Mitchell reacted tothis information by saying that he was not going to bein the Union by himself. Love then volunteered theinformation that Local Union President Chuck Har-relson had told him that Harrelson had deliberatelyallowed the collective-bargaining agreement to renewautomatically for another year, thus precluding araise in pay for unit employees during the upcomingyear. Upon being told about Harrelson's statement,Mitchell stated that he did "not want to remain in anorganization where our president is around doingthings like that." A short time later, Mitchell went toLove's office and asked what he needed to do to getout of the Union. Love provided Mitchell with a pen-cil and paper and gave instructions on what to write.Mitchell left his checkoff revocation with Love andreturned to his work area. Shortly thereafter, PlantManager Earl Russell came over to Mitchell and toldhim that he had made a smart move.While it is uncontroverted that Mitchell initiatedthe aforedescribed conversation with Love, we cannotagree with the Administrative Law Judge's descrip-tion of Love's remarks as being spoken merely in re-sponse to Mitchell's question. In our opinion, Love'ssegment of the discussion went well beyond beingmerely responsive to Mitchell's questions and enteredthe realm of a calculated effort to urge Mitchell tosign a checkoff revocation. In particular, two state-ments made by Love during his brief conversationwith Mitchell persuade us of this viewpoint. The firstof these statements was Love's assertion that only oneor two employees had not withdrawn from theUnion. Even assuming that all the other employeeswho submitted a checkoff revocation had done soprior to Love's conversation with Mitchell. Love's2 The Administrative Law Judge found no direct conflict between Love'sand Mitchell's accounts of their discussion relating to checkoff resocatlon.although the Administrative law Judge noted that Mithcell provided themore detailed version We rely on Mitchell's more detailed account of theirdiscussion. Russell testified but was not questioned about the statementMitchell attributed to him.3 Indeed, the testimony makes it clear that some of the employees whosubmitted checkoff revocations did so after Love's discussion with MitchellFor example. both Mitchell and B. J Van Buren testified to the effect thatVan Buren's revocation was submitted subsequent to Mitchell's consersationwith xove. Thus. counting both Van Buren and Mitchell, at least six emplo,-ees still authorized the checkoff of their dues at the moment when I oveinformed Mitchell that only one or two remained in the Umnon238 NLRB No. 49403 DECISIONS OF NATIONAL LABOR RELATIONS BOARDassertion constituted a considerable exaggerationsince at least four employees continued to authorizethe checkoff of their dues at all times. By exaggerat-ing the number of employees who had submitted re-vocations, Love made it appear that Mitchell's failureto submit a checkoff revocation would leave him asone of a very small number of employees, indeed con-ceivably as the only employee, who continued to au-thorize the checkoff of union dues. This was an obvi-ous attempt by Love to influence Mitchell to jump onthe bandwagon and join the purported nearly unani-mous group of employees who had revoked theircheckoff authorizations.The second statement by Love which we believedemonstrates his effort to solicit Mitchell's checkoffrevocation was his account of Harrelson's statementconcerning the automatic renewal of the collective-bargaining agreement. There is nothing in the contextof their discussion which indicates that these remarkswere in any manner a response to any question posedby Mitchell. Rather, these remarks were volunteeredby Love on his own initiative. The obvious purpose ofproviding this information was to disparage theUnion and thereby to convince Mitchell that theUnion was unworthy of his further support. Our deci-sion is also buttressed by the fact that Love's remarkswere delivered during a period in which Respondent'smanagement was engaged in a vigorous effort to so-licit checkoff revocations from its employees. Mitch-ell's opening question to Love provided an invitingopportunity to advance this campaign, an openingwhich Love quickly attempted to exploit. Finally, wenote that Plant Manager Russell came over to Mitch-ell and commended his action of submitting a check-off revocation almost immediately after the event hadoccurred. This provides another indication of Re-spondent management's active and intense interest inencouraging its employees to withdraw their supportfrom the Union. For all of the foregoing reasons, wefind that Respondent violated Section 8(a)(1) of theAct by soliciting a checkoff revocation from employeeHerman Mitchell.The Charging Party also excepts to the failure ofthe Administrative Law Judge to find that PlantManager Theodore Quick violated Section 8(a)(1) bycalling a number of employees into his office on Sep-tember 20, 1977, and encouraging them to withdrawfrom the Union. The Administrative Law Judge cred-ited the testimony of a number of employees4whoprovided testimony that Quick called them one at atime into his office to discuss, inter alia, checkoff revo-cations. These employees testified that Quick indi-4 The credited testimony of employees Robert Beasley, Willie Lee Hugely,Herman Mitchell, B. J. Van Buren, and Ezekiel Fears provides a detaileddescription of the discussions which occurred on September 20.cated that there were disputes concerning the validityof their August revocations and that they might becontacted by members of the Union about the matter.Quick encouraged some of the employees to refileslips with the Union similar to the checkoff revoca-tions that they had submitted during August, andothers were told that they should tell the Union thatthey had withdrawn their memberships. Upon evalu-ating the evidence, the Administrative Law Judgeconcluded that these discussions were undertaken infurtherance of the August solicitations of checkoff re-vocations. While we agree with the AdministrativeLaw Judge's analysis that Quick's September solicita-tions constituted a continuation of an ongoing effortto solicit checkoff revocations from Respondent's em-ployees, we find that these further solicitations consti-tuted an additional violation of Section 8(a)(1) of theAct.In light of the fact that the Administrative LawJudge's Decision contains conclusions of law, a rem-edy, and an Order sufficiently inclusive to cover thefurther violations set forth herein, we hereby adoptthose sections of the Decision without modification.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Rock-Tenn Company,Phenix City, Alabama, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.DECISIONSTATEMENT OF THE CASEDAVID S. DAVIDSON, Administrative Law Judge: Thecharge in this case was filed on September 6, 1977, and thecomplaint issued on October 21, 1977. The complaint asamended at the hearing alleges that Respondent through itsagents orally solicited and assisted employees to withdrawtheir authorizations for the checkoff of union dues, orallysolicited employees to withdraw from membership in theUnion, and improperly discontinued checkoff of duesthereby violating Sections 8(a)(1) and (5) of the Act. In itsanswer Respondent denies the commission of any unfairlabor practices.A hearing was held before me in Phenix City, Alabama,on January 5, 1978. At the conclusion of the hearing theparties waived oral argument. All parties filed post-hearingbriefs.Upon the entire record in this case, including my obser-vation of the witnesses and their demeanor, I make the fol-lowing:404 ROCK-TENN COMPANYFINDING(S AND CON(LUSIIONSI. 11IE BUtSIN-SS (i) RLSP)NDNI)iRespondent manufactures and sells folding boxes at Phe-nix City, Alabama. Its annual direct inflow and direct out-flow oft' materials in interstate commerce exceed $50,000. 1find that Respondent is an employer engaged in commercewithin the meaning of the Act and that it will effectuate thepolicies of the Act to assert jurisdiction in this case.11. TIHi LABOR OR(iANIZAIlON INVO()L.EtDAmalgamated Clothing and Textile Workers Union,AFL-CIO CL('. hereinafter referred to as the Union, is alabor organization within the meaning of the Act.111. Fit[t .1 I. nGED UNFAIR .ABOR PRA( I( FSA. Summant of the I [wvtsEffective August 16, 1976. Respondent and the Unionentered into an initial collective-bargaining agreement cov-ering Respondent's production and maintenance employ-ees. The agreement provided for checkoff of union duesfrom the wages of each employee who submitted a writtencheckoff authorization, and also provided that: "The em-ployee's authorization for the aforementioned deductionsmay be revoked by the employee sending a written notice tothat effect bv registered mail to both the Union and theCompany within a ten (10) day period following the termi-nation date of this Agreement or after each one (1) yearperiod. whichever occurs sooner." The agreement was tocontinue in effect until August 16. 1977. "and each yearthereafter unless written notice of termination or modifica-tion is given at least sixty (60) day prior to any vearly expi-ration date by either of the parties hereto."On August 17. 1976, the tUnion forwarded to Respondenta number of signed checkoff authorizations.' Of' the 11 atissue herein. the authorizations of Willie Lee Hugely andRobert Beasley showed no dates of execution, and those ofB. J. Van Buren, James Curtis, Jr., Ezekiel Fears. HermanMitchell. George Baldwin, Wolfgang Galloway., James M.Hodge. Earl Shores. and Ralph Beasley bore dates betweenJuly 6 and August 17, 1976. After receiving the authoriza-tions, Respondent began to check off dues as required bythe contract.Neither party gave timely notice of termination or modi-fication of the agreement, as required by its terms to fore-stall automatic renewal, and on July 6, 1977, Respondent'sgeneral manager, Theodore Quick. wrote Union ManagerMathis advising him that the agreement had automaticallyt Ihe authorizations provided: "rhis assignment. authoriz.aion. and direc-tion shall he irre'ocable tor the period of one sear or until the termination ofthe current collective bargaining agreement between the Company and theUnion. whichever occurs sooner, and I agree and direct that this assignment.authorization, and direction shall he automatically renewed and shall beirrevocable bor successive periods of one year each, or for the period of eachsucceeding applicable collective agreement between the (Company and theUnion. whicheser shall be shorter, unless written notice is given by me to theCompany and the Union by registered mail within a ten i10) day periodfollowing the termination date of the agreement, or after each one (I i yearperiod, hichex er occurs sloner"renewed and would not expire until August 16, 1978. Acopy of Quick's letter was posted on the plant bulletinboard.On the day the letter was posted. Local Union Presidenttlarrelson told Plant Superintendent Love that he had de-liberately failed to give a 60-day notice of intention to mod-ify or terminate the contract because he figured that theemployees did not need the Union any more and thatwould be the easiest way to get it out. At some time be-tween August 16 and 26, Harrelson told Love that employ-ees were asking him how to revoke their checkoff authoriza-tions, and Harrelson asked Love why Respondent could notpost a notice to explain to the employees how to stop thecheckoff of union dues. Love told Harrelson he did notthink Respondent could do that but that he would tellQuick about his suggestion.2Respondent also had someother indications that there was unhappiness among theemployees because of the automatic renewal of the con-tract.'During the week before August 26,4Quick. Love, andPlant Manager Earl Russell spoke to some of Respondent'semployees about withdrawing their checkoff authorizations.The content and import of those conversations is in dispute,but it is not disputed that following the conversations the I Iemployees named above submitted handwritten withdraw-als of their checkoff authorizations to Quick or Love. Thatof Willie Lee Hugely is undated, those of Ralph Beasley,Earl Shores. and Robert Beasley are dated August 24. 1977.and the remainder are dated August 25, 1977. None of theI 11 gave any notice of revocation of their checkoff authori-zations to the Union.After August. Respondent no longer deducted or remit-ted to the Union dues for these II employees. although itcontinued to do so with respect to 7 other employees whohad not revoked their checkoff authorizations. On Septem-ber 19, in response to a telephone inquiry from Union rep-resentative Mathis, Quick wrote him that the I I named em-ployees had individually submitted written revocations oftheir authorizations for deduction of dues and that Respon-dent therefore had not deducted dues for them.On or about September 20, Respondent wrote the Unionproposing that, subject to the approval of the Union. Re-spondent would grant all employees a wage increase of 20cents an hour, effective immediately, with another wage in-crease to follow on November 1, 1977, in an indeterminateamount, in order to remedy the lack of wage increasescaused by the automatic renewal of the contract. Respon-dent posted a copy of the letter on the bulletin board, and2 Love so testified. Harrelson was not called as a witness. Love also testi-fied that on one occasion when employee Parker was "ragging" Robert Beas-le) about not getting a raise, one of them mentioned that he was tired ofpa ing dues and not getting anything for it. Beasley testified that he did notrecall the incident Love described but did not deny it, and I credit Love.There is also general testimony hb Quick that employees asked him aboutwithdrawing checkoff authorizations, but I have not credited him as to theonly specific instance he could recall involving Ezekiel Fears, as set forthbelowQuick and Lore both testified that employees told them about their un-happiness. Although both were vague as to the identity of employees whospoke about it, their testimony was not contradicted, and the automaticrenewal of the contract without a wage increase or other changes in benefitswas likely to have provoked such comment, as is indicated by the testimonyof Mitchell4 All dates which lfllowv. ere in 1977 unless otherwise indicated.405 DECISIONS OF NATIONAL LABOR RELATIONS BOARDQuick called a number of employees into the office to talkto them about the letter. Again the content of these conver-sations is in dispute.B. The ,4 l1eged ,4 ugusr lnler/ferenceFour employees. Robert Beasley, Willie Hugely, EzekielFears, and Courtney Davis, testified that during the monthof August General Manager Quick approached them in theplant on more than one occasion to ask whether theywanted to withdraw their checkoff authorizations and of-fered them assistance to do so. Quick testified that he didspeak to employees about their reported unhappiness andin the course of those conversations also talked to themabout checkoff. In each instance there are conflicts betweenthe version of the employee involved and that of Quick. Inreaching my findings I have not wholly credited the em-ployees or Quick for it seems clear that each, as is often thecase, selectively remembered and presented those portionsof the conversations most consistent with his overall percep-tion of them. I have noted that the four employees remainin Respondent's employ and would normally be expected tofeel constraint against deliberate falsification of' statementsattributable to management. I have also noted that, despiteHarrelson's inquiry to Love about posting the procedure tobe followed in withdrawing from the Union, Respondentdid not do so, and in Quick's advice to employees it is notdisputed that he failed to inform them of' the contractualrequirements to give notice to the Union and to use regis-tered mail. The choice of the oral method to inform em-ployees of the checkoff revocation procedure, the failure toinform employees accurately about it, and the followupcontacts with employees are indicative that Quick's inter-ests were not limited to a dispassionate desire to insure thatthe employees were accurately informed. In these circum-stances, I have credited testimony of Beasley, Htugely, andFears as to Quick's initiative in discussing withdrawal withthem. However, in the case of [)avis. I have not relied onhis testimony because the timing of the second conversationdescribed by him makes that conversation appear unlikelys.and his answers on cross-examination indicate exaggerationin his version of their first conversation.In the case of Robert Beasley. in late August Quick ap-proached him while he was at his machine and said that hehad heard that Beasley was unhappy because of the letterthat had been posted and was thinking of' getting out of' theUnion. Beasley said he had not thought about that yet.After some discussion of the renewal of the contract, Quicktold Beasley that there was a 10-day period during whichBeasley could sign a slip if he wanted Respondent to stoptaking union dues out of his pay, and he asked Beasley tothink about it and let him know.On August 25, Quick again approached Beasley and toldhim that it was the last day that he could withdraw hischeckoff authorization. Quick asked him if he had thoughtabout it, and Beasley said he had not yet thought about itand wanted to talk to others about it. Beasley asked how' Ihe fact that Quick had remitted September dues to the Utnion beforeDasis returned Irom vacation and listed I)avis in the covering letter as onvacalion makes it unlikely that Quick sought to solicit a withdrawail fromIDavis after he returned Irom vacation.long he had to make up his mind, and Quick told him thathe had until he went home.At 3:30 that afternoon, as he was about to leave work,Beasley went to Quick and told him that he would sign awithdrawal slip but wanted to be sure that it would notinterfere with his job. Quick told him it would not interferewith his job. Quick furnished him a pencil and paper, andBeasley asked Quick what to put on the paper. Quick toldhim to write that he did not want any more dues taken outof his paycheck. Beasley did so, signed the paper, andhanded it to Quick. Quick told him that he appreciated it.6In mid-August Quick approached Willie Hugely and toldHugely that he wanted to talk to him about getting out ofthe Union. He told Hugely) he heard that he was unhappyabout the letter on the bulletin board and asked him if heunderstood what it was. Hugely indicated that he did not,and Quick proceeded to explain that the contract had re-newed for another year and there would be no increases orpas raises. Hugely asked what the employees could do, andQuick told him that starting August 16 there would be a 10-day period within which the Company would honor a writ-ten request from him to withdraw his checkoff authoriza-tion ift' he did not want to pay dues or have dues taken outof his pay. Quick told him he would talk to him again later.A few days before August 25. Quick approached Hugelyand asked him if he had made up his mind, and Hugely saidthat he had not. On August 25, Quick again went to Huge-ly. told him that it was the last day to ask the Company notto deduct dues from his paycheck, and asked him if hewanted to withdraw. Hugely' said he thought he had madeup his mind but was busy and asked him to come backlater. lEater that day Hlugels asked Quick how to go aboutgetting out of the Union, and Quick told him to write aletter saying he did not want his dues deducted any more.Ilugcly had another employee write a statement for himand later gave it to Quick.In the latter part of August Quick went to Ezekiel Fears,told him that he understood that Fears was unhappy be-cause the contract had been renewed, and told Fears thathe wanted to make a deal with him. Fears asked aboutwhat, and Quick replied that it was about getting out of theUnion. Fears said that he hadn't decided and asked Quickwhat he had to do ift' he did not want to belong to theUnion. Quick told Fears that he could give him a writtennotice saying that he did not want anv more dues taken outof his paycheck. Quick told Fears to think about it and saidthat he would talk to him again.'On August 25 when he arrived at work at 3 p.m., Quickagain spoke to Fears and told him that he had talked tomore of the fellows and that they had gotten out of theUnion. Quick told him that it was the last day to sign awithdrawal form if he wanted to stop having dues checkedoff, and asked him it'he wotuld sign a filrm and get out also.o Although Beasley's slip is dated August 24, 1977, both he and Quicktestified that he wrote it on August 25. I have not credited Quick that heaffirmatively assured Beasles that it made no difference to him whetherBeasley signed or that it was up I, him whether he signed.7 Although Quick identified Fears as an employee who came to him to askabout getting out tof the Union. from his cross-examination it appears that hewas referring to this conversation, which he initiated, as the consersation inwhich Fears raised the question I find that it was Quick and not Fears whotirst raised the issue406 ROCK-T[NN N COMPANYFears said that he would, and Quick left to get some paper.About 5 minutes later Quick returned with the paper andtold Fears to write that he did not want union dues takenout of his check and to sign it. Fears did so and gave thestatement to Quick.On August 25, Plant Superintendent Clyde Love andPlant Manager Earl Russell spoke with Herman Mitchelland B. J. Van Buren about withdrawal. Mitchell ap-proached Love one afternoon and asked him what it wasthat he heard about everybody getting out of the Union.Love replied that several had already gotten out and thatthere were only one or two who were still in it. Mitchellthen said that he was not going to stay in it by himself.Love told Mitchell that Local Union President Harrelsonhad told Love that Harrelson deliberately ftailed to reopenthe contract, causing the old contract to renew. Mitchellsaid that he did not want to remain in an organizationwhere the president did things like that. and asked l.ovewhat he needed to do to get out of the Ulnion. Love repliedthat he needed to write that he did not want any moreunion dues taken out of his pay. to sign the statement, andto bring it to his office. Mitchell went to attend a problemon his machine and learned from B. J. Van Buren that hewas going to withdraw from checkoff because that was thelast dav for doing so. Shortly thereafter, Mitchell went tolove's office and used a pencil and paper that he foundthere to write his withdrawal, which he left on love's desk.After he left the office, Plant Manager Russell told him"that was a smart move I had made.",Ihat day. shortly after B. J. Van Buren started w ork onthe second shift. Russell came to him and asked him if heknew that it was the last day to get out of the I nion. VanBuren replied that he did not. Their conversation was inter-rupted when Van Buren's machine jammed. After he fixedit, Russell approached him again and asked him if he feltthat the Union was doing anything for him. Van Buren saidthat it did in its own way. Russell asked him if he liked thechanges in the plant and the lunchroom, and Van Burensaid that he did. Van Buren moved to another work loca-tion, and Russell followed him and again said that it swasthe last daz to get out of the Union. and that if he wantedto do so he would have to write a statement saying that hedid not want Respondent to take ans more dues out of hischeck and turn it in to Clyde Iove because Russell wasabout to leave. Russell left Van Buren for 5 or 10 minutesand then returned once more to repeat that if he wanted toget out of the Union he should submit a statement to Love.In their conversation. Russell told him that his union duesadded up to $96 a year and that it did not make sense forhim to pas it when he could use the money and enjoy him-self: Van Buren asked Russell if he was sure that everyonewas getting out of the Union, and Russell told him thatCurtis James and George Baldwin had signed withdrawalslips and that he would be the only one left.4I Mitchell's testimony on which these findings are based is more detailedthan lt ,e's hut there is no conflict between their versions. Russell testifiedbut was not questioned ahout the statement Mitchell attributed to him9 Van Buren so testified Russell testified that he had a single conversa lionwith Van Buren in w hich he asked Van Buren it he was going to get out *tthe Union because it was the last das for withdrawal hut denied having an,turther consersa ion w ith him about it. While Van Buren testified In conmra-diction to other wltnesses and without corrohorallon that he saw a noticeposted describinlg the withdr.awal period. I am not persuaded tha.t his de-After Russell left and after Van Buren talked with Mitch-ell, Van Buren asked Love where to go to sign a withdrawalof his checkoff authorization. Love told him to go to hisoffice, and Van Buren went there. Love gave him paper andtold him what to write. Van Buren signed the statement andhanded it to Love. who told him that he believed he haddone the right thing."'The General (Counsel and the Charging Part, contendthat the statements by members ofr management to employ-ees went beyond a mere attempt to inform employees oftheir contractual rights and demonstrated an attempt to in-fluence employees to withdraw their checkoff authoriza-tions in violation of Section 8a)( 1 I of the Act. Respondentcontends that it 'as entitled to bring the employees' con-tractual rights to their attention and that in the absence ofevidence of thFreats or coercion directed at employees. theconduct of Quick. I ove, and Russell did not violate the Act.T'hat an employer may inlform employees of their con-tractual right to withdraw checkoff authorizations withoutviolating Section 8(a)( I) of the Act is established by theBoard's Decisions in Perkirav lacintie Compo(tr. 141 N LRB697 (1963): lTennsco Corp.. 206 NLRB 48. 53 (1973). and(:c'lops Corporation. Tex-T-7be Division, 216 NI RB 857(1975). In each of these cases the communications to em-ployees were written, and set forth the contract require-ments for revoking checkoff authorizations. In each case thecommunication referred to such revocations as withdrawalfronm the Union or membership in the Irnion. In Perk ins,the company disclaimed ans intent to urge employees toresign or remain. No disclaimers were presented in Tennsc-oor ('vclops, but there was evidence that the emploser's com-munications were prompted by employee inquiries.In an earlier case, Hetron Furniture Compal ', I 1 NLRB342 11955). the Board found a violation where the companynot only posted a notice, but held an employee meeting totell employees about the checkoff authorization withdrawalprovision of their contract and furnished super isors withrevocation forms. There foremen spoke to individual em-ployees and some were insistent, returning firequently totalk to those who had not signed. In Perkins the Boarddistinguished Ilerion on its f;acts.I conclude that the faicts in this case are comparable tothose in Ife.xon and require the same result. Although thereis evidence that some employees indicated interest in learn-ing how to withdraw their checkoff authorizations. andHlarrelson suggested that a notice be posted. no written no-tice of the contract pro ision was given to emploees, andthe Respondent's oral notices failed to apprise employeesaccurately of the contractual requirement for revocation ofcheckoff authorizations, In the case of Beasley, Hlugely, andFears, Quick took the initiative to ask each of them twiceabout their interest in withdrawal, once on the last das thatwithdrawal wlas possible. In the case of Van Buren, Russellnot only informed him of his right to withdraw but engagedt;lled testinmln as to his consersiations l ith Russell slas fabricated or afigment ofI his imagination I do not credit Russell that his contact w ith ValnBuren was litried Io a single Inquiry and I credit Va;n Buren as to theiriconvers.atlions1'i Van Buren so testified I ise tcstetiied that he did not recall discussingVa';n Buren's lithdri;a;ll Wilh him I have credited 'Van Buren's detailedtesti mnons407 DECISIONS OF NATIONAL LABOR RELATl IONS BOARDin a protracted effort to persuade him that it was in hisinterest to withdraw. Comments by Quick to Beasley. byRussell to Mitchell, and by Love to Van Buren after theysigned revocations conveyed their approval of the employeeactions.I conclude that Quick and Russell did not merely informBeasley, Hugely, Fears, and Van Buren of their right towithdraw from checkoff but actively solicited them to with-draw and conveyed to them that Respondent sought andfavored their withdrawal. I find that their conduct violatedSection 8(a)(1) of the Act."''C. Respondent's Honoring of the Checkoff RevocationsThe General Counsel and Charging Party contend, con-trary to Respondent, that Respondent violated Section8(a)(5) and (I) of the Act by failing to remit dues for the 11employees who gave Respondent checkoff revocations. be-cause the revocations did not conform to contract require-ments, were untimely, and were improperly' solicited.With respect to contract requirements, the GeneralCounsel and Charging Party contend that the failure of theemployees to send any notice to the Union and to send theirnotices by registered mail made the withdrawal noticesgiven to Respondent ineffective, so that by honoring themRespondent unilaterally changed the collective-bargainingagreement. Respondent contends that under Felter v.Southern Pacific Co., et al., 359 U.S. 326 (1959), a case aris-ing under the Railway Labor Act, the rights of employeesto withdraw checkoff authorization cannot be encumberedby imposition of management- or union-imposed regula-tions, making the contract requirements for notice to theUnion and registered mail unenforceable.After initially deciding in Boston Gas ('oempan, '?that thedecision in Felter was applicable to cases arising under theLabor Relations Management Act and invalidated checkoffprovisions requiring notice of revocation to both employerand union, a majority of the Board reconsidered and re-versed its initial decision.' In Boston Gas the question waswhether inclusion of such a checkoff provision in a contractremoved the contract as a bar under Keystone C(oat, Apron& Towel Suppvy Company, et al., 121 NLRB 880. 885 (1958).Two members of the Board concluded that a checkoffclause requiring notice of withdrawal to both employer andunion "is not unduly burdensome upon employees, and thatemployees are not thereby 'effectively' precluded from re-voking their dues assignments." A third member found thatthe Felter decision was irrelevant to the issue before theBoard. Under either of these views, checkoff provisions re-quiring notice to both employer and union may not onlyappear in contracts without removing them as a bar, butmay be enforced.'4Following the Board's Decision in Bos-ton Gas. I conclude that Respondent was not entitled totreat the 11 checkoff revocations as effective in the absenceof notice to the Union and that by honoring them it unilat-1 Hexton Furniture Company, supra. I do not find that Love improperlysolicited Mitchell, as Mitchell initiated their conversation and Love spoke inresponse to Mitchell's questions.2 129 NLRB 369 (1960).'3 130 NLRB 1230.t1 See also Department of Justice Opinion on (heckoff, 22 LRRM 46.erally changed the terms of the contract in violation of Sec-tion 8(a)(5) and (I) of the Act.'5D. The Alleged September Inter/erenceAfter the September 20 letter was posted. Quick called anumber of employees into his office, including Robert Beas-ley, Willie Hugely, Ezekiel Fears. Herman Mitchell, andB. J. Van Buren. He spoke to each of them about the letterand the necessity for union acquiescence before the wageincrease could be put in effect. Although Quick testifiedthat the topic of the checkoff withdrawal was raised in theinterviews by employee questions. I credit the named em-ployees that Quick raised the topic, made some reference tothe charge the Union had filed in this case, indicated thatthe Union might still try to collect dues from them, andsuggested that they' write a letter to the Union similar to theletter they had written Respondent to withdraw fromcheckoff.The complaint alleges that in these interviews Quick so-licited employees to withdraw from the Union. I find. how-ever, that Quick's solicitations were not to withdraw fromunion membership but were in furtherance of the Augustsolicitations of employees to withdraw their checkoff autho-rizations and were a belated attempt to remedy the defectin the revocations after the filing of the charge drew atten-tion to their failure to comply with contractual require-ments. I find it unnecessary to decide whether these solicita-tions further violated the Act.IV. [iii Ri viil)YHaving found that Respondent engaged in unfair laborpractices, I shall recommend that it be ordered to cease anddesist therefrom and to take certain affirmative action, in-cluding remission to the Union of dues it should havechecked off with interest as provided in Florida Steel Corpo-ration. 231 NLRB 651 (1977).'6Upon the basis of the above findings of fact and the en-tire record in this case, I make the following:CON(' I t SI)NS O}i LAW1. Rock-Tenn Company is an employer engaged in com-merce within the meaning of Section 2(2). (6), and (7) of theAct.2. Amalgamated Clothing and Textile Workers Union,AFL, CIO CLC, is a labor organization within the mean-ing of Section 2(5) of the Act.3. By soliciting employees to revoke their checkoff au-thorizations, Respondent has engaged in unfair labor prac-tices affecting commerce within the meaning of Sections8(a)(1) and 2(6) and (7) of the Act."5 Shen-Mar Food Products. tInc. 221 NLRB 1329 (1976)., enitd. as modified557 F. 2d 396 (C.A. 4. 1977). As the employees failed to give any notice to theUnion, I find it unnecessary to decide whether a failure to utilize registeredmail to give notice to Respondent or the Union would have invalidatedattempts to revoke checkoff authorizations. I also find it unnecessary to de-cide whether the violations of Sec 8(a)( ) of the Act found above in solicit-ing the withdrawals of Robert Beasley. Hugely. and Fears, invalidated therevocations generally or whether the revocations were otherwise timely filed"eSee. generally. Isis Plumbing & Iteating (o.. 138 NLRB 716 (1962).408 RO('K-TENN COMPANY4. B? failing and refusing to check off union dues pursu-ant to valid checkoff authorizations and to remit same tothe Union pursuant to the collective-bargaining agreementin effect between the parties. Respondent has engaged inunfair labor practices affecting commerce within the mean-ing of Sections 8(a)(5) and (1) and 2(6) and (7) of the Act.ULpon the foregoing findings of fact. conclusions of law.and the entire record in this case, and pursuant to Section10(c) of the Act. I hereby issue the following recommended:ORDFRR"Respondent Rock-Tenn Company, its officers, agents.successors. and assigns. shall:1. Cease and desist from:(a) Soliciting employees to revoke authorizations for thecheckoff of union dues from their wages.(h) Failing and refusing to check off union dues pursuantto valid checkoff authorizations and to remit same to theUnion pursuant to the collective-hbargaining agreement ineffect between the parties.(c) In ain like or related manner interfering with, re-straining. or coercing employees in the exercise of' the rightto engage in or to refrain from engaging in any or all of theactivities specified in Section 7 of the Act.2. 'ake the following affirmative action which is neces-sart to effectuate the policies of the Act:(a lHonor contract checkoff provisions and valid dues-checkoff authorizations filed with it, and remit to the Uniondues it should have checked off pursuant to the collective-bargaining agreement in effect between the parties togetherwith interest as set forth in the section of this Decision enti-tled "The Remedy."(b) Preserve and, upon request. make available to theBoard or its agents. for examination and copying, all rec-ords necessary to analyze the amount due under the termsof this Order.(c) Post at its Phenix City, Alabama, place of business" In the e\ent no exceptions are filed as prosided by Sec. 1(2.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec 102.48of the Rules and Regulations, be adopted byh the Board and become itsfindings. conclusions, and Order. and all objections thereto shall be deemedwaived for all purposescopies of the attached notice marked "Appendix."" Copiesof said notice on forms provided by the Regional Directorfor Region 15. after being duly signed by Respondent's au-thorized representative, shall be posted by Respondent im-mediately upon receipt thereof and be maintained by it for60 consecutive days thereafter, in conspicuous places. in-cluding all places where notices to employees are customar-ily posted. Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced. or cov-ered by any other material.(d) Notify, the Regional Director for Region 15, in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comnply herewith.at In the event that this Order is enforced bs a judgment of the UnitedStates Courl of Appeals. the words in the notice reading "Posted by Order ofthe N.ational I.abor Relations Board" shall read "Posted Pursuant to a Judg-ment of the Utnited States Court of Appeals Enlfircing an Order of the Na-tlonal lIahor Relations Board."APPENDIXNoni( lI To ENPI.OYitFSPosTEI) BY ORDER OF Htl-NAII()NAI. LABO()R RI.AII)NS BOARDAn Agency of the United States GovernmentWli w'lli NoI solicit our employees to revoke theirauthorizations for the checkoff of union dues fromtheir wages.Wi X'1ll.t N5oI refuse to check off union dues pursu-ant to valid dues checkoff authorizations and to remitsuch dues to the Union under the checkoff provisionsof our collective-bargaining agreement.WE WrILi NOr in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the right to engage in or to refrain from engaging inany or all of the activities specified in Section 7 of theAct.Wt Wll.. honor contract checkoff provisions andvalid dues-checkoff authorizations filed with us and re-mit to the Union dues we should have checked off pur-suant to the collective-bargaining agreement betweenthe parties, together with interest.ROt K-TFNN C(OMPANY409